Name: Commission Directive 85/411/EEC of 25 July 1985 amending Council Directive 79/409/EEC on the conservation of wild birds
 Type: Directive
 Subject Matter: natural environment;  environmental policy
 Date Published: 1985-08-30

 Avis juridique important|31985L0411Commission Directive 85/411/EEC of 25 July 1985 amending Council Directive 79/409/EEC on the conservation of wild birds Official Journal L 233 , 30/08/1985 P. 0033 - 0041 Spanish special edition: Chapter 15 Volume 6 P. 0084 Portuguese special edition Chapter 15 Volume 6 P. 0084 Finnish special edition: Chapter 15 Volume 7 P. 0061 Swedish special edition: Chapter 15 Volume 7 P. 0061 COMMISSION DIRECTIVEof 25 July 1985amending Council Directive 79/409/EEC on the conservation of wild birds(85/411/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 79/409/EEC of 2 April 1979 on the conservation of wild birds (1), as last amendedby Directive 81/854/EEC (2), in particular Article 15 thereof,Whereas Annex I to Directive 79/409/EEC should be altered to take account of the latest information on the situation as regards avifauna;Whereas the provisions of this Directive are in accordance with the opinion of the Committee to adapt Directive 79/409/EEC to technical and scientific progress,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 79/409/EEC shall be replaced by the Annex to this Directive. Article 21. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 31 July 1986.2. They shall forthwith inform the Commission thereof.Article 3This Directive is addressed to the Member States. Done at Brussels, 25 July 1985.For the Commission, Stanley CLINTON DAVISMember of the Commission(1) OJ N ° L 103, 25. 4. 1979, p. 1. (2) OJ N ° L 319, 7. 11. 1981, p. 3.